Name: Council Regulation (EEC) No 592/79 of 26 March 1979 amending Regulation (EEC) No 1852/78 on an interim common measure for restructuring the inshore fishing industry
 Type: Regulation
 Subject Matter: NA;  cooperation policy;  fisheries
 Date Published: nan

 30 . 3 . 79 Official Journal of the European Communities No L 78 /5 COUNCIL REGULATION (EEC) No 592/79 of 26 March 1979 amending Regulation (EEC) No 1852/78 on an interim common measure for restructuring the inshore fishing industry THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission , Having regard to the opinion of the European Parlia ­ ment (!), Whereas Regulation (EEC) No 1 852/78 (2 ) introduced an interim common measure for restructuring the inshore fishing industry pending the outcome of a detailed analysis of the production potential in the different Community regions ; whereas the reasons which rendered necessary the adoption of the said interim Regulation have not altered ; whereas Regula ­ tion (EEC) No 1852/78 should therefore be amended by extending its period of validity and its estimated total cost, in order to ensure EAGGF aid under the same conditions for investment projects in the inshore fishing sector in 1979 ; Whereas it is appropriate to extend to the French over ­ seas departments the benefit of the derogation provided for in Article 6 (3) of Regulation (EEC) No 1852/78 ; Whereas the deadline for submitting applications for aid to the Commission should therefore be fixed , (b) the Member State shall finance at least 5 % of the total investment ; (c) the subsidy granted by the Fund shall not exceed 50 % of the total investment .' 2 . Article 7 shall be replaced by the following : A rticle 7 1 . This common measure shall not extend beyond 31 December 1979 . 2 . The estimated total cost to the Fund of the common measure is five million European units of account for 1978 and 15 million European units of account for 1979 .' 3 . Article 8 ( 1 ) shall be replaced by the following : ' 1 . Applications for aid from the Fund shall be submitted to the Commission :  before 1 December 1978 in respect of projects relating to 1978 ,  before 1 July 1979 in respect of projects relating to 1979 . The Commission shall take a decision by 31 March 1979 regarding projects submitted before 1 December 1978 and by 31 March 1980 regarding projects submitted before 1 July 1979 .' HAS ADOPTED THIS REGULATION : A rticle 2 Applications which could not, owing to the lack of available appropriations, receive aid from the Fund under Regulation No 1 7/64/EEC (3 ), the validity of which was extended under Regulation (EEC) No 2992/78 (4 ), may be taken into consideration under this Regulation and the conditions laid down herein . Article 1 Regulation (EEC) No 1852/78 shall be amended as follows : 1 . Article 6 (3) shall be replaced by the following : ' 3 . By way of derogation from paragraph 2, in Greenland, Ireland , Northern Ireland , the Mezzogi ­ orno and the French overseas departments : (a) the beneficiary shall finance at least 25 % of the total investment ; Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. (') Opinion delivered on 15 March 1979 (not yet published in the Official Journal). ( 2 ) OJ No L 211 , 1 . 8 . 1978 , p. 30 . ( 3 ) OJ No 34, 27 . 2 . 1964, p . 586/64 . (4 ) OJ No i .357 , 21 . 12 . 1978 , p . 3 . No L 78 /6 Official Journal of the European Communities 30 . 3 . 79 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 26 March 1979 . For the Council The President P. MEHAIGNERIE